Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 1 of 33




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

         UNITED STATES OF              §    CIVIL ACTION NO.
         AMERICA, the STATE            §    4:18-cv-00123
         OF TEXAS, ex rel.             §
         HICHEM CHIHI,                 §
              Plaintiff-Relator,       §    JUDGE CHARLES ESKRIDGE
                                       §
               vs.                     §
                                       §
         CATHOLIC HEALTH               §
         INITIATIVES, et al.,
                   Defendant.

             JOINT DISCOVERY AND CASE MANAGEMENT PLAN


        1.    State where and when the parties held the meeting
              required by Rule 26(f). Identify the counsel who
              attended for each party.
        The parties’ conference was held by phone on October 23, 2019,
        at 1:00 p.m.

              Counsel attending for each party are listed below:

              Ruth Brown (S.D. Tx. 3355448, IL ARDC 6299187)
              Loevy & Loevy
              311 N. Aberdeen, 4th Floor
              (312) 243-5900 (phone)
              (312) 243-5902 (fax)
              ruth@loevy.com

              Counsel for Relator Hichem Chihi

              Kevin M Coffey (6303073)
              Polsinelli PC




                                        1
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 2 of 33




              150 N. Riverside Plaza, Ste. 3000
              Chicago, IL 60606
              kcoffey@polsinelli.com
              (312) 819-1900 (phone)
              (312) 819-1910 (fax)

              Counsel for Defendants CHI and CHI-St. Luke’s Health

              Sara Ann Brinkmann (TX 24069919; SD No. 1287802)
              Reed Smith LLP
              811 Main St. Suite 1700
              Houston, TX 77002
              Ph: (713) 469-3647
              Fax: (713) 469-3899
              sbrinkmann@reedsmith.com

              Jessica Christensen
              Reed Smith LLP
              1301 K. Street, N.W.
              Washington, D.C. 20005
              jchristensen@reedsmith.com
              Ph: (202) 414-9275
              Fax: (202) 414-9299

              Counsel for Defendants Baylor College of Medicine, Medcare
              Baylor, Marcia Katz, Ramachandra Sista

              Frank N. Luccia
              SBN 12664400
              SDBN 10384
              Lauren M. Virene
              SBN 24087980
              SDBN 2166180
              Luccia Evans LLP
              8 Greenway Plaza, Suite 1450
              Houston, TX 77046
              fnluccia@luccia-evans.com
              lvirene@luccia-evans.com
              Ph: (713) 629-0002




                                         2
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 3 of 33




              Fax: (713) 629-0004

              Counsel for Defendants Naveet Singh, Kidney and Hypertension
              Consultants, Kidney Associates, Greater Houston
              Gastroenterology, and Isaac Raijman

              Wayne Clawater (lead counsel)
              Debbie Elmore
              Scott, Clawater & Houston, LLP
              2727 Allen Parkway, Suite 500
              Houston, TX
              Ph: (713) 650-6600
              Fax: (713) 599-1999

              Counsel for Defendants James Livesay and Surgical Associates of
              Texas

              John P. Scott (Lead counsel; TX 17901900)
              Avril De Guzman (TX 24045963)
              Scott, Clawater & Houston, LLP
              2727 Allen Parkway, Suite 500
              Houston, TX 77019
              jscott@schlawyers.com
              Ph: (713) 650-6600
              Fax: (713) 579-1599

              Counsel for Defendants Pulmonary Critical Care and Sleep
              Medicine Consultants, Inc., Carl Dahlberg, Alberto Colomer, Jose
              Santacruz, and Andre Mesa

              Ryan D. Wozny (TX 24045265)
              Megan Nguyen (TX 24092899)
              Quintairos, Prieto, Wood and Boyer, PA
              1700 Pacific Avenue, Suite 4545
              Dallas, TX 75201
              Ph: (214) 754-8755

              Counsel for Defendants Houston Thyroid & Endocrine Spine
              Specialists, Fareed Elhaj, Medhavi Jogi, Lazaro Cherem, and




                                         3
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 4 of 33




               Brian Douglas

               Thomas H. Barnard (PHV) (27488)
               Baker, Donelson, et. al.
               100 Light St.
               Baltimore, MD 21201
               tbarnard@bakerdonelson.com
               Ph: 410-862-1185

               Nicole Danielle Berkowitz (PHV) (67951)
               Baker, Donelson, et al.
               165 Madison Ave, Suite 2000
               Memphis, TN 38103
               nberkowitz@bakerdonelson.com
               Ph: 901-577-8166

               Counsel for Defendant Apnix

               Christopher D. DeMeo (TX 00796456, S.D. No. 25295)
               Kay J. Hazelwood (TX 9310450)
               Seyfarth Shaw LLP
               700 Milam, Suite 1400
               Houston, TX 77002
               cdemeo@seyfarth.com
               Ph: (713) 225-0292

               Counsel for Defendant Bone and Joint Clinic of Houston

        2.     List all related cases pending in any other state or
               federal court. Identify the court and case number.
               State the relationship.
        The parties are not aware of any other cases that may be related
        to this one that are pending in any state or federal court
        3.     Briefly describe what this case is about. Generally
               state the claims, defenses, and threshold issues that
               each party will likely assert.




                                          4
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 5 of 33




        Relator’s Statement of the Case:

        Relator Hichem Chihi brings this qui tam action on behalf of the
        United States and the State of Texas, alleging that “Hospital
        Defendants” Catholic Health Initiatives and CHI-St. Luke’s
        Health offered financial incentives to various physicians and
        medical practices in the greater Houston area to induce Medicare
        and Medicaid referrals back to their hospital, Baylor St. Luke’s
        Medical Center.

        Relator alleges that the Anti-Kickback Statute and Stark Act place
        limits on the remuneration that hospitals can provide to physician
        referral sources, in order to protect patients, avoid
        overutilization, lower healthcare costs, and maintain the integrity
        of federal health care programs. Relator alleges that the Hospital
        Defendants misused their International Services Department as
        an end-run around these laws, providing their physician referral
        sources with four categories of illegal remuneration: lucrative
        referrals of full-paying international patients; free scheduling,
        billing, and collection administrative services; free interpreters;
        and, in some cases, free luxurious international travel. Relator
        contends that the Hospital Defendants provided this
        remuneration at least in part to induce Medicaid and Medicare
        business back to Baylor St. Luke’s Medical Center. In return,
        Relator alleges, the Hospital Defendants received referrals for
        vast numbers of Medicare and Medicaid patients and went on to
        defraud the government by billing for those ill-gotten referrals in
        violation of the federal False Claims Act and Texas Medicaid
        Fraud Prevention Act.

        Relator also asserts claims against the “Defendant Referring
        Physicians”—physicians and medical practices that, Relator
        alleges, knowingly and willfully caused False Claims Act and
        Texas Medicaid Fraud Prevention Act violations through their
        participation in this scheme. Relator alleges that the Defendant
        Referring Physicians knew the Anti-Kickback Statute and Stark
        Law prohibited hospitals from providing illegal remuneration to
        their referral sources to induce referrals; were themselves
        required to certify familiarity and compliance with those laws




                                        5
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 6 of 33




        when billing for their own patients; had received specific notice
        from the government of the risk that hospitals would seek to gift
        them with illegal remuneration, such as in-kind administrative
        assistance, to induce referrals; nonetheless accepted valuable
        illegal remuneration from the Hospital Defendants structured
        outside of the permissible safe harbors of the Anti-Kickback
        Statute and Stark Law; accepted the remuneration even though it
        was provided in such copious amounts that made it obvious the
        Hospital Defendants were trying to curry favor; and chose to
        refer their patients to Baylor St. Luke’s Medical Center rather
        than other area hospitals, even as other physicians declined to
        participate in the scheme.

        Defendants’ Statement of the Case:

        The International Services Department (“ISD”) at the heart of
        this case is a patient-focused group responsible for attracting
        foreign individuals in need of medical treatment to Baylor St.
        Luke’s Medical Center (owned by Catholic Health Initiatives and
        CHI-St. Luke’s Health, collectively the “CHI Defendants”). The
        patient-support services provided by the ISD do not constitute
        remuneration to physicians or providers, including the
        Defendant providers, and do not violate the Anti-Kickback
        Statute or Stark Law or form the basis of a False Claims Act
        violation. Defendants contend that the ISD makes referral
        decisions based on appropriate considerations such as physician
        availability, expertise, accepted insurance, and prior experience
        with a physician’s treatment of international patients. Likewise,
        the non-CHI Defendants deny receiving any remuneration in
        exchange for making any referrals to CHI and/or Baylor St.
        Luke’s Medical Center, and assert that they make referral
        decisions based on appropriate considerations such as patient
        preference, location, facility quality and availability, and accepted
        insurance. Defendants deny all of Relator’s allegations and have
        moved to dismiss the First Amended Complaint with prejudice
        pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b).




                                         6
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 7 of 33




        4.     Specify the basis of federal jurisdiction. Identify any
               parties who disagree and the reasons.
        Relator asserts that the Court has jurisdiction over this action
        pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. § 1331 and § 1345.
        Relator brings claims pursuant to the federal False Claims Act, 31
        U.S.C. §§ 3729-3732 (jurisdiction includes under 31 U.S.C. §
        3730(b) and § 3732(a)). Relator also asserts claims pursuant to the
        Texas Medicaid Fraud Prevention Act, Tex. Hum. Res. Code §
        36.002, et seq., which fall within this Court’s supplemental
        jurisdiction pursuant to 28 U.S.C. § 1361.
        Defendants do not challenge Relator’s jurisdictional allegations at
        this time.
        5.     List any anticipated additional parties. Identify the
               party who wishes to add them, briefly explain why,
               and indicate a date by which to do so.
        The parties are currently unaware of any additional parties that
        should be included.
        6.     List any anticipated interventions. Briefly explain
               why.
        The parties are currently unaware of any anticipated
        interventions.
        7.     Describe any class-action or collective-action issues.
               Provide the proposed definition of the class. Identify
               and state generally the basis for any opposition.
        The parties are not aware of any class-action issues.
        8.     State whether each party represents that it has
               completed its Rule 26(a) initial disclosures. If not,
               indicate the date by which each party will do so and
               describe arrangements in that respect.
        Pursuant to the pending motion to stay discovery, the Parties
        have not exchanged the initial disclosures required by Federal
        Rule of Civil Procedure 26(a)(1)(A).
        Relator’s Position: For the reasons set forth by Relator in
        paragraph 10 and Dkt. 190, Relator believes discovery should




                                        7
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 8 of 33




        proceed and proposes that the Parties exchange initial
        disclosures, and all documents referenced in those disclosures,
        within 21 days.

        Defendants’ Position: For the reasons set forth by Defendants
        in response to paragraph 10, Defendants object to the exchange
        of initial disclosures and any corresponding documents during
        the pendency of the various motions to stay discovery and
        dispositive motions to dismiss filed in this matter.
        9.     Apart from initial disclosures, specify other discovery
               served or accomplished to date.
        The Parties have not served or accomplished any discovery to
        date.
        10.    Describe the proposed agreed discovery plan. At a
               minimum, include:
        Relator’s Position: Relator asks this Court to permit discovery
        to proceed and deny Defendants’ motion for a blanket discovery
        stay to avoid prejudice to Relator and the Government from the
        delay and fading of memories and loss of documents that will
        inevitably result from a discovery stay. See Dkt. 190 (Relator’s
        response). The federal rules contemplate that discovery will
        proceed pending resolution of motions to dismiss and
        Defendants have shown no special circumstances justifying a
        departure from ordinary litigation practice.

        The parties’ central dispute turns on a factual matter: whether, as
        Relator alleges, the flow of remuneration from the Hospital
        Defendants to the Defendant Referring Physicians was provided
        at least in part to induce Medicare and Medicaid referrals, or
        whether, as Defendants claim, provided solely for appropriate
        purposes. Defendants are not entitled to dismissal at the pleading
        stage. See, e.g., Dkt. 187 (Relator’s response to motions to
        dismiss); Dkt. 195. Relator has already streamlined his case to
        cover four circumscribed categories of illegal remuneration, all
        closely tethered to the International Services Department, against
        a list of Defendants whose involvement he has detailed at length.
        Relator has filed a proposed Second Amended Complaint that




                                        8
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 9 of 33




        sets forth in even more detail Defendants’ remuneration-for-
        referrals scheme and each Defendant’s involvement. Dkt. 195 at
        ¶¶ 23-39 and 184-267. Thus, even any dismissal of a minor claim
        or party is unlikely to meaningfully curtail the body of documents
        and depositions subject to discovery.

        This is not a case appropriate for exercise of any gatekeeping
        authority. Dkt. 190 at 10-13. Relator is not engaging into a fishing
        expedition for unknown misconduct; he has already identified the
        four categories of illegal remuneration, complete with numerous
        examples of each. Dkt. 195 at ¶¶ 184-267. Nor are his allegations
        frivolous, as the State of Texas’s Statement of Interest and
        Relator’s pleadings attest. Dkts. 204, 195. The Court should
        permit discovery to proceed avoid prejudice to Relator and the
        Government; determine whether the facts, as alleged, are true;
        and promote the speedy and just resolution of the case.

        Defendants’ Position: On April 19, 2019, the CHI Defendants,
        with the concurrence of each of their co-Defendants, filed a
        Motion to Stay Discovery Pending Resolution of the Defendants’
        Motions to Dismiss. (Dkt. 182.) Defendants contend that a stay
        of discovery pending a ruling on Defendants’ motions to dismiss
        would: (1) align with the fundamental gatekeeping functions of
        Rule 12(b)(6) and 9(b); and (2) serve the interests of judicial
        economy by avoiding expensive, burdensome, and potentially
        unnecessary discovery, and creating no resulting prejudice to
        Relator.

        In light of Relator’s pleading deficiencies (outlined in
        Defendants’ 11 pending motions to dismiss), Defendants’
        position is that Relator’s case will either be disposed of in its
        entirety or at least substantially curtailed. Should the Court grant
        the pending motions to dismiss the First Amended Complaint,
        but grant Relator leave to amend, Defendants request that the
        proposed stay of discovery remain in effect until Relator files a
        complaint that meets the basic pleading standards of Rule
        12(b)(6) and 9(b), including until after any motions to dismiss
        filed in response to any amended complaint are resolved.




                                         9
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 10 of 33




        Defendants disagree with Relator’s proposal to enter a scheduling
        order governing discovery in this case before the Court rules on
        Defendants’ motions to dismiss the First Amended Complaint.
        Defendants’ position is that it would be premature to decide on
        discovery deadlines until the Parties know what, if any, claims will
        survive dismissal. Defendants propose that the Parties confer to
        jointly offer a discovery plan with agreed-upon deadlines within
        30 days of the Court’s decision on the motions to dismiss, if
        necessary.

        Further, the Government filed a notice of declination, and
        declined to intervene in this case on August 15, 2018. See
        Dkt. 3. Relator does not and cannot speak on behalf of the
        Government or its position in this case. Moreover, Defendants’
        object to Relators’ reliance on the proposed Second Amended
        Complaint for a basis to begin discovery, as it is not the operative
        Complaint.

        The parties anticipate that, when discovery commences, they will
        need written discovery (including electronic discovery), oral
        discovery, and expert discovery.

        Defendant APNIX and Relator are separately coordinating a
        limited discovery plan with an eye toward resolution of all claims
        against APNIX.

               a.      Responses to all the matters raised in Rule
                       26(f),   including   agreements     reached
                       concerning electronic discovery and any
                       disputed issues relating to electronic
                       discovery;
               Relator’s Proposal: Regarding electronic discovery,
               when ESI is responsive to a discovery request or
               appropriately the subject of mandatory disclosure, the
               parties agree that ESI will be produced in its native
               format, if feasible, or in any other format, including
               searchable PDF, if the parties so agree. The parties agree
               to confer in good faith about any disputes regarding the




                                        10
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 11 of 33




              format of production of electronically stored information
              and the requesting party shall be able to move the Court
              for an order should the parties not be able to reach
              agreement.
              The parties agree to communicate and cooperate to
              identify the volume, form, and location of ESI responsive
              to discovery requests or subject to mandatory disclosure;
              to identify appropriate search and retrieval parameters and
              techniques (such as search terms, date ranges, and
              custodians); and to refine search and retrieval parameters
              to improve their effectiveness and efficiency. The parties
              agree to confer in good faith about any disputes regarding
              the production of electronically stored information and
              the requesting party shall be able to move the Court for
              an order should the parties not be able to reach
              agreement.
              Defendants’ Position: Defendants are not opposed to
              Relator’s proposal as outlined above.
              b.     When and to whom the plaintiff anticipates it
                     may send interrogatories, whether the Rule
                     33(a) limit of twenty-five per party should
                     apply, and reasons for any requested
                     adjustment.
              Relator’s Proposal: Relator anticipates that he will send
              interrogatories to all Defendants, and that he will do so
              within 30 days of Relator’s receipt of Defendants’ initial
              disclosures. Relator proposes that the Rule 33 limit on
              interrogatories (25) is appropriate for discovery issued by
              Relator to each Defendant Referring Physicians, and asks
              for leave to tender up to 35 interrogatories to the two
              Hospital Defendants due to their central role in the case
              and the need for discovery as to their interactions with the
              Defendant Referring Physicians.
              Defendants’ Position: Defendants disagree with
              Relator’s Proposal expanding the number of
              interrogatories he could issue to the Hospital Defendants.
              Defendants are amenable to discussing the specifics of the




                                      11
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 12 of 33




              scope of discovery after the pending motions to dismiss
              are resolved. This will allow the Parties to assess the
              Defendants that may be remaining and the claims that
              survive in the case, if any. Any proposals or agreements
              made now are premature and would likely need to be
              modified after rulings on the pending motions are
              entered.
              c.     When and to whom the defendant anticipates
                     it may send interrogatories, whether the Rule
                     33(a) limit of twenty-five per party should
                     apply, and reasons for any requested
                     adjustment.
              Relator’s Proposal: Due to the number of Defendants in
              this case (36), application of the Rule 33(a) limit of 25
              interrogatories per party would needlessly require Relator
              to respond to up to 900 interrogatories. Relator instead
              proposes that Defendants collectively serve upon Relator
              25 joint interrogatories, plus an additional 5
              interrogatories per Defendant, for a total of 205
              interrogatories.
              Defendants’ Position: Defendants assert that it would
              be premature at this time to determine the number or
              timing of interrogatories needed by any remaining
              Defendant until the Parties know what, if any, claims will
              survive dismissal.     For the reasons stated above,
              Defendants propose that the Parties confer to jointly offer
              a discovery plan with agreed-upon deadlines within 30
              days of the Court’s decision on the motions to dismiss, if
              necessary.
              Defendants disagree with Relator’s Proposal limiting the
              number of interrogatories Defendants can serve.
              Defendants are amenable to discussing the number of
              interrogatories that can be served after the pending
              motions to dismiss are resolved. This will allow the
              Parties to assess the Defendants that may be remaining
              and the claims that survive in the case, if any. Any
              proposals or agreements made now are premature and




                                      12
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 13 of 33




              would likely need to be modified after rulings on the
              pending motions are entered.
              d.     Of whom and by when the plaintiff anticipates
                     taking oral depositions, whether the Rule
                     30(a)(2)(A) presumptive limit of ten
                     depositions per side should apply, and reasons
                     for any requested adjustment.
              Relator’s Proposal: Relator proposes that the
              presumptive limit of ten depositions per side should be
              adjusted due to the number of Defendants in the case, the
              lengthy timespan of the misconduct alleged, the existence
              of many corporate Defendants who act through multiple
              agents. Relator proposes that he should be entitled to
              depose all Defendants, all witnesses disclosed on the
              Defendants’ Rule 26 disclosures, up to twenty-five
              additional witnesses, and any expert witnesses disclosed
              by Defendants.
              Defendants’ Position: Defendants disagree with
              Relator’s proposal to expand the number of depositions
              Relator can take, which Relator proposes should exceed
              60 depositions of fact witnesses alone. This would unduly
              burden the Parties and is unreasonable. Defendants are
              amenable to discussing a mutually agreeable number of
              depositions allowed for each side after the pending
              motions to dismiss are resolved. This will allow the
              Parties to assess the Defendants that may be remaining
              and the claims that survive in the case, if any. Any
              proposals or agreements made now are premature and
              would likely need to be modified after rulings on the
              pending motions are entered.
              e.     Of whom and by when the defendant
                     anticipates taking oral depositions, whether
                     the Rule 30(a)(2)(A) presumptive limit of ten
                     depositions per side should apply, and reasons
                     for any requested adjustment.
              Defendants’ Position: If any claims survive dismissal,
              any remaining Defendant would anticipate deposing at




                                     13
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 14 of 33




              least the Relator and any persons listed on Relator’s Initial
              Disclosures who are not current officers, employees or
              agents of any Defendant, as well as Relator’s disclosed
              experts. Defendants assert that it would be premature at
              this time to determine other persons or entities any
              remaining Defendant may wish to depose. For the
              reasons stated above, Defendants propose that the Parties
              confer to jointly offer a discovery plan with agreed-upon
              deadlines within 30 days of the Court’s decision on the
              motions to dismiss, if necessary.
              Relator’s Position: Defendants have not put forward a
              proposal at this time, and thus Relator is unable to
              respond.
              f.      When the plaintiff (or the party with the
                      burden of proof on an issue) can designate
                      experts and provide Rule 26(a)(2)(B) reports,
                      and when the opposing party can designate
                      responsive experts and provide their reports.
              Relator’s Position: Relator proposes that expert
              discovery follow fact discovery, with expert discovery to
              be completed 180 days (6 months) after the close of fact
              discovery pursuant to the following schedule:

                    Relator to disclose expert report(s) 60 days after
                     close of fact discovery

                    Defendants to depose Relator’s expert(s) 30 days
                     later

                    Defendants to disclose expert report(s) 30 days
                     later

                    Relator to disclose rebuttal expert report 30 days
                     later

                    Relator to depose Defendants’ expert(s) 30 days
                     later




                                       14
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 15 of 33




              Defendants’ Position: Defendants assert that it would
              be premature at this time to decide on discovery deadlines
              until the Parties know what, if any, claims will survive
              dismissal. Defendants propose that the Parties confer to
              jointly offer a discovery plan with agreed-upon deadlines
              within 30 days of the Court’s decision on the motions to
              dismiss, if necessary. In any event, Defendants disagree
              with Relator’s expert discovery proposal as outlined here.

              g.     List expert depositions the plaintiff (or the
                     party with the burden of proof on an issue)
                     anticipates taking and their anticipated
                     completion date.
              Please see paragraph 10(f).
              h.     List expert depositions the opposing party
                     anticipates taking and their anticipated
                     completion date.
              Defendants’ Position: If any claims survive dismissal,
              any remaining Defendant would anticipate deposing the
              experts disclosed by Relator. Defendants assert that it
              would be premature at this time for the Parties to
              determine when expert depositions will be completed.
              For the reasons stated above, Defendants propose that
              the Parties confer to jointly offer a discovery plan with
              agreed-upon deadlines within 30 days of the Court’s
              decision on the motions to dismiss, if necessary.
              Relator’s Position: Defendants have not put forward a
              proposal at this time, and thus Relator is unable to
              respond.
        11.   State the date by which the parties can reasonably
              complete the planned discovery.
        Relator’s Position: Relator proposes that the parties will need
        12 months for fact discovery from the date upon which discovery
        commences. Relator proposes that expert discovery follow fact
        discovery, with expert discovery to be completed 180 days (6
        months) after the close of fact discovery.




                                      15
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 16 of 33




        Defendants’ Position: Defendants assert that it would be
        premature at this time to decide on discovery deadlines and when
        discovery can reasonably be complete until the Parties know
        what, if any, claims will survive dismissal. Defendants propose
        that the Parties confer to jointly offer a discovery plan with
        agreed-upon deadlines within 30 days of the Court’s decision on
        the motions to dismiss, if necessary.

        12.    If the parties disagree on any part of the discovery
               plan, describe the separate views and proposals of
               each party.
        Refer to paragraphs 10 and 11.
        13.    Discuss the possibilities for a prompt settlement or
               resolution of the case at your Rule 26(f) meeting.
               Identify such possibilities. Describe what each party
               has done or agreed to do to bring about a prompt
               resolution of this dispute.
        Relator’s Position: Relator is always willing to engage in good
        faith settlement negotiations. However, Relator believes that
        such discussions would be premature and unlikely to secure
        governmental approval until Relator has an opportunity to
        conduct some discovery into the scope of Defendants’
        remuneration-for-referrals scheme.

        Defendants’ Position: The Defendants engaged in the Rule
        26(f) conference in good faith, are willing to engage in good faith
        settlement negotiations, and will carefully evaluate any settlement
        demand presented by Relator. But given the pending motions to
        dismiss, Defendants are not optimistic about the possibility of a
        prompt settlement at this point.
        14.    Counsel to each party must discuss with their client
               the alternative dispute resolution techniques that are
               reasonably suitable to this case. Identify such
               potential techniques. State when the parties may
               effectively use any such technique.




                                         16
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 17 of 33




        Relator’s Position: Relator believes that a settlement conference
        would be premature until Relator has an opportunity to conduct
        some discovery into the scope of Defendants’ remuneration-for-
        referrals scheme.

        Defendants’ Position: The Defendants may be willing to
        engage in a settlement conference at some point after the Court
        has had an opportunity to rule on the Defendants’ dispositive
        motions to dismiss.
        15.      A Magistrate Judge of this Court may now hear jury
                 and nonjury trials. Indicate the parties’ joint position
                 on a trial before a Magistrate Judge.
        The parties do not unanimously consent to a trial before a
        magistrate judge.
        16.      Identify any party that has made a jury demand and
                 whether it was timely.
        Relator has made a timely jury demand.
        17.      Specify the number of hours it will likely take to
                 present the evidence at trial in this case.
        Relator’s Position: Relator provides a preliminary estimate, at
        this time, that a trial would last approximately 14 days, subject to
        revision after the close of fact and expert discovery.

        Defendants’ Position: Defendants assert that it would be
        premature to determine the number of hours it will likely take to
        present evidence at trial until the Parties know what, if any, claims
        will survive dismissal. Defendants propose that the Parties
        confer to jointly offer a determination about the amount of time
        needed for trial within 30 days of the Court’s decision on the
        motions to dismiss, if necessary.
        18.      List pending motions the Court could resolve at the
                 initial pretrial conference.
              A. Motion to Stay Discovery

              Defendants CHI and CHI-St. Luke’s, along with each of the
              other Defendants, have filed a motion to stay discovery,




                                         17
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 18 of 33




           which Relator opposes, that has been fully briefed. See Dkt.
           182 (motion); Dkts. 190 & 199 (Relator’s response in
           opposition and appendix of authorities; Dkt. 210
           (Defendants’ reply brief).

           As discussed above in paragraph 10, the parties dispute
           whether discovery should commence before or after the
           Court rules on the substance of Defendants’ motions to
           dismiss.

           B. Motion to Stay Discovery based on Texas Citizens
              Participation Act

           Defendant Bone and Joint Clinic of Houston has filed a
           motion to stay discovery on the basis of the Texas Citizens
           Participation Act Statute, which Relator opposes, that has
           been fully briefed. See Dkt. 183 (motion); Dkt. 194 (Relator’s
           response in opposition); and Dkt. 228 (Defendants’ reply
           brief).

           Additional briefing on the Texas Citizens Participation Act
           Statute, as referenced in the above-identified briefs, has been
           filed at: Dkt. 204 (Statement of Interest of State of Texas);
           Dkt. 171 at 20-24 (Defendant Bone and Joint Clinic’s motion
           to dismiss); Dkt. 205 at 58-69 (Relator’s consolidated
           response to motions to dismiss); Dkt. 226 (Defendant Bone
           and Joint Clinic’s response to Texas’s Statement of Interest).

           C. Motion for Leave to Amend

           Relator has filed a motion for leave to amend, along with a
           proposed amended complaint, which has been fully briefed.
           See Dkt. 191 (motion and proposed second amended
           complaint, with exhibits); Dkt. 198 (appendix); Dkts. 212,
           213, 214, 217, 218, 221, 222, 229, 230, 231 (Defendants’
           responses in opposition); Dkt. 235 (Relator’s reply brief).




                                       18
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 19 of 33




           D. Motions to Dismiss

           Defendants have filed eleven motions to dismiss, which are
           fully briefed and pending. See Dkts. 163-164, 167-171, 174,
           176-177, 179-181 (Defendants’ motions to dismiss); Dkt. 205
           (Relator’s consolidated response in opposition); Dkts. 212,
           215, 216, 220, 223, 224, 225, 227, 229, 230 (Defendants’ reply
           briefs).

           The State of Texas has filed a Statement of Interest regarding
           these motions. Dkt. 204. Certain Defendants have filed
           responses to Texas’s Statement of Interest. Dkts. 211, 219,
           226, 232.

           Relator’s Position: For the reasons stated in Relator’s
           motion for leave to amend (Dkts. 191, 235), Relator asked
           this Court to grant him leave to file his proposed second
           amended complaint, and deny the eleven motions to dismiss.
           as moot, subject to reassertion by Defendants on any grounds
           they believe they still have a basis to raise following
           amendment. Relator’s proposed amended complaint provides
           Defendants detail about his allegations that they claimed to
           have needed and addresses Defendants’ laundry list of
           complaints, whether required by pleading standards or not.
           Relator’s amendment will thus facilitate resolution on the
           merits and serve judicial economy by significantly narrowing
           the matters in dispute that require the Court’s attention.
           Courts routinely permit amendment for this purpose (Dkt.
           191 at 10) and Defendants will suffer no prejudice from
           merely re-asserting in refiled motions to dismiss any
           arguments that they believe remain following amendment.
           Moreover, Defendants fail to show that amendment would
           be futile. Dkt. 235 at 12-34.

           In addition, Relator believes that this Court cannot properly
           adjudicate the motions to dismiss until it rules on the CHI
           Defendants’ motion to strike certain allegations in Relator’s
           complaint, which, because of a procedural issue upon which
           the parties seek this Court’s guidance below, has not been




                                      19
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 20 of 33




              fully briefed.

              Defendants’ Position: Defendants ask this Court to deny
              Relator’s proposed amendment and adjudicate their eleven
              motions to dismiss on the merits. Defendants expended
              considerable time and resources preparing the pending
              motions. Defendants have argued that Relator should not be
              able to exploit Defendants’ efforts and use the motions as a
              roadmap to remedy the defects in his First Amended
              Complaint, particularly after he already used one opportunity
              to amend his original Complaint by making just a few
              insignificant changes. Defendants believe that despite having
              the benefit of Defendants’ motions to dismiss, Relator’s
              proposed Second Amended Complaint still fails to state a
              claim for relief with sufficient particularity, as required by
              Rules 12(b)(6) and 9(b). Requiring Defendants to file yet
              another wave of motions to dismiss would waste both the
              Parties’ and Court’s resources.
        19.      List other pending motions.
        Motion to Strike and Motion to Seal

        The CHI Defendants have filed a motion to strike certain
        allegations in Relator’s first amended complaint (Dkt. 172), along
        with a motion to seal that motion (Dkt. 173). The motion is not
        fully briefed, as explained below.

        The motion to strike concerns paragraphs 114-120 of Relator’s
        amended complaint (paragraphs 168-174 of Relator’s proposed
        second amended complaint), which contain allegations regarding
        purported anti-kickback violations by the CHI Defendants. The
        CHI Defendants have asserted an attorney-client privilege claim
        with regard to these allegations, which Relator disputes. See, e.g.,
        Dkt. 53-1. To facilitate the orderly presentation of this dispute to
        the Court, Relator agreed to file the paragraphs under seal, on a
        temporary basis (Dkt. 7), and the Court sealed the paragraphs
        pending resolution of the CHI Defendants’ motion to strike
        (Dkt. 98).




                                         20
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 21 of 33




        The parties respectfully ask this Court for guidance on how to
        proceed procedurally with regard to this motion.

        Relator’s Position: Relator believes that the CHI Defendants
        are required to have long ago served a copy of the motion to
        strike upon Relator for the reasons set forth in more detail in Dkt.
        187, including that prompt service is required pursuant to Rule
        5(a)(1)(D) of the Federal Rules of Civil Procedure and Rule 6(D)
        of the Southern District of Texas’s Administrative Procedures
        for Electronic Filing, and the motion to strike concerns Relator’s
        own allegations in the complaint.

        Relator cannot meaningfully respond to the motion to seal
        without access to the underlying motion to strike. Relator has
        reason to believe that large parts of the motion to strike should
        not be filed under seal. The CHI Defendants themselves filed
        publicly on the docket information about the contents of the
        motion to strike. Dkt. 53-2 at 1. There is no reason that
        arguments such as those set forth in Dkt. 53-2 should be
        maintained under seal.

        Relator previously offered to accept service of the motion to
        strike—which concerns Relator’s own allegations in the
        complaint—on an attorney’s-eyes-only basis, but the CHI
        Defendants declined to serve the motion to strike to Relator on
        this basis.

        The CHI Defendants’ Position: The CHI Defendants do not
        believe it is appropriate to serve a copy of a sealed document that
        contains attorney-client privileged information on any party in
        the absence of a Court order or some other guidance from the
        Court. The Court is aware that the motion to strike has been filed
        under seal and that the CHI Defendants have not yet served the
        motion to strike on any party.

        The Parties previously asked the Court for guidance regarding the
        appropriate course of action and proper steps for sharing the
        sealed motion. The CHI Defendants believe that waiting for clear
        direction from the Court as to this issue in no way prejudices the




                                        21
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 22 of 33




        Relator, as the Court has not ruled on the CHI Defendants’
        motion to seal the motion to strike. As such, the CHI Defendants
        do not believe the clock for responding to the motion to strike
        has begun to run. In any event, the CHI Defendants expressed
        to Relator on multiple occasions that they do not oppose any
        motion for a 10-day extension beyond the normal time allotted
        to respond to their motion to strike once the Court resolves this
        procedural issue.

        The CHI Defendants also indicated that they would be willing to
        file an amended proposed order in connection with the CHI
        Defendants’ motion to seal that would: (1) grant the motion to
        seal; (2) allow the CHI Defendants to share the motion with the
        Relator as soon as the Order is entered; and (3) grant Relator an
        additional 10 days (beyond the normal time allotted) to respond
        to the motion to strike. Relator has not responded to this offer.
        The CHI Defendants respectfully request the Court’s guidance
        on this issue.

        20.    List all other matters that deserve attention of the
               Court at the initial pretrial conference.
        The Parties are not aware of any other matters that require the
        Court’s attention at the initial pretrial conference.
        21.    As an attachment to this joint filing, complete a
               proposed scheduling and docket control order.
               Include additional deadlines for completion of
               pretrial matters where agreed. Clearly indicate any
               disagreements with reasons in support of the
               requests made.
        Please see attached proposed scheduling and docket control
        order.
        Relator’s Position: Relator proposes that the Court should
        permit discovery to proceed for the reasons set forth in
        Paragraph 10, above. Relator further proposes that the Court set
        initial discovery deadlines based on this Joint Discovery and Case
        Management Plan.




                                       22
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 23 of 33




        Defendants’ Position: Defendants assert that it would be
        premature at this time to decide on discovery deadlines until the
        Parties know what, if any, claims will survive dismissal.
        Defendants propose that the Parties confer to jointly offer a
        discovery plan with agreed-upon deadlines within 30 days of the
        Court’s decision on the motions to dismiss, if necessary.
        22.    Certify that all parties have filed the Disclosure of
               Interested Persons as directed in the Order for
               Conference and Disclosure of Interested Persons,
               listing the date of filing for original and any
               amendments.
        All parties have filed their respective Disclosure of Interested
        Parties forms on dates from October 9-16, 2019.
        23.    If the case involves an unincorporated entity as a
               party, such as an LLC or LLP, state the citizenship
               of every member. As an attachment to this joint
               filing, such party must file an affidavit or declaration
               establishing the citizenship of every member.
        Not applicable.
        24.    List the names, bar numbers, addresses, telephone
               numbers, and e-mails of all counsel and
               unrepresented parties.
        Counsel for Relator:

        Michael Kanovitz (pro hac vice) (IL ARDC No. 6275233)
        Ruth Brown (S.D. Tx. 3355448; IL ARDC 6299187)
        Loevy & Loevy
        311 N. Aberdeen, 4th Floor
        (312) 243-5900
        ruth@loevy.com
        mike@loevy.com

        Mark Anthony Correro (24045702)
        Attorney at Law
        2909 Hillcroft, Suite 350
        Houston, TX 77057




                                       23
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 24 of 33




        Ph: 844-836-8664, 713-955-3323
        mark@correroleisure.com

        Counsel for Defendants:

        Brian F. McEvoy
        Georgia State Bar No. 490845
        1201 West Peachtree Street
        Atlanta, GA 30309
        (404) 253-6021 (Direct)
        bmcevoy@polsinelli.com

        Asher D. Funk
        Illinois State Bar No. 6295022
        Federal ID No. 3138175
        Kevin M. Coffey
        Illinois State Bar No. 6303073
        150 N. Riverside Plaza, Suite 3000
        Chicago, IL 60606
        (312) 873-3635 (Direct – Asher Funk)
        afunk@polsinelli.com
        (312) 873-2986 (Direct – Kevin Coffey)
        kcoffey@polsinelli.com

        Mark S. Armstrong
        Texas State Bar No. 01321900
        Federal ID No. 219390
        1000 Louisiana Street
        Suite 6400
        Houston, TX 77002
        (713) 374-1660 (Direct)
        marmstrong@polsinelli.com

        Counsel for Defendants CHI and CHI-St. Luke’s Health

        Frederick Robinson (pro hac vice)
        D.C. Bar No. 367223
        Reed Smith LLP
        1301 K Street, N.W.




                                       24
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 25 of 33




        Suite 1000 – East Tower
        Washington, D.C. 20005-3373
        Ph: (212) 414-9200
        Fax: (212) 414-9299
        frobinson@reedsmith.com

        Sara Ann Brinkmann
        TX State Bar No. 24069919
        S.D. Texas No. 1287802
        Reed Smith LLP
        811 Main St. Suite 1700
        Houston, TX 77002
        Ph: (713) 469-3647
        Fax: (713) 469-3899
        sbrinkmann@reedsmith.com

        Counsel for Defendants Baylor College of Medicine, Medcare Baylor,
        Marcia Katz, Ramachandra Sista

        Frank N. Luccia
        SBN 12664400
        SDBN 10384
        Lauren M. Virene
        SBN 24087980
        SDBN 2166180
        Luccia Evans LLP
        8 Greenway Plaza, Suite 1450
        Houston, TX 77046
        fnluccia@luccia-evans.com
        lvirene@luccia-evans.com
        Ph: (713) 629-0002
        Fax: (713) 629-0004

        Counsel for Defendants Naveet Singh, Kidney and Hypertension
        Consultants, Kidney Associates, Greater Houston Gastroenterology, and
        Isaac Raijman

        Wayne Clawater (attorney-in-charge)
        TX Bar No. 04328500




                                          25
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 26 of 33




        Debbie Elmore
        Scott, Clawater & Houston, LLP
        2727 Allen Parkway, Suite 500
        Houston, TX
        Ph: (713) 650-6600
        Fax: (713) 599-1999

        Counsel for Defendants James Livesay and Surgical Associates of Texas

        John P. Scott (Lead counsel; TX 17901900)
        Avril De Guzman (TX 24045963)
        Scott, Clawater & Houston, LLP
        2727 Allen Parkway, Suite 500
        Houston, TX 77019
        jscott@schlawyers.com
        Ph: (713) 650-6600
        Fax: (713) 579-1599

        Counsel for Defendants Pulmonary Critical Care and Sleep Medicine
        Consultants, Inc., Carl Dahlberg, Alberto Colomer, Jose Santacruz, and
        Andre Mesa

        Ryan D. Wozny (TX 24045265)
        Megan Nguyen (TX 24092899)
        Quintairos, Prieto, Wood and Boyer, PA
        1700 Pacific Avenue, Suite 4545
        Dallas, TX 75201
        Ph: (214) 754-8755

        Counsel for Defendants Houston Thyroid & Endocrine Spine Specialists,
        Fareed Elhaj, Medhavi Jogi, Lazaro Cherem, and Brian Douglas

        Thomas H. Barnard (PHV) (27488)
        Baker, Donelson, et. al.
        100 Light St.
        Baltimore, MD 21201
        tbarnard@bakerdonelson.com
        Ph: 410-862-1185




                                          26
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 27 of 33




        Counsel for Defendant Apnix

        Nicole Danielle Berkowitz (PHV) (67951)
        Baker, Donelson, et al.
        165 Madison Ave, Suite 2000
        Memphis, TN 38103
        nberkowitz@bakerdonelson.com
        Ph: 901-577-8166

        Counsel for Defendant Apnix

        Christopher D. DeMeo
        TBN 796456, SDN 25295
        Kay J. Hazelwood
        TBN 9310450
        Seyfarth Shaw LLP
        700 Milam, Suite 1400
        Houston, TX 77002
        cdemeo@seyfarth.com
        Ph: (713) 225-0292

        Counsel for Defendant Bone and Joint Clinic of Houston

        Sam Houston
        Cynthia Freeman
        Scott, Clawater & Houston, LLP
        2727 Allen Parkway, Suite 500
        Houston, TX
        shouston@schlawyers.com
        Ph: (713) 650-6600
        Fax: (713) 599-1999

        Counsel for Defendants Alan Hoffman, M.D., Irving Fishman, M.D.,
        Cristina Boccalandro, M.D., Texas Endocrinology Group, P.A., Ron
        Moses, M.D., Richard Hung, M.D. and The Center for ENT

                                       Respectfully submitted,




                                          27
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 28 of 33




        November 26, 2019       /s/Ruth Brown
        Date                    Ruth Brown (S.D. Tx. No. 3355448,
                                IL ARDC No. 6299187)
                                Michael Kanovitz (PHV0 (IL
                                ARDC No. 6275233)
                                Loevy & Loevy
                                311 N. Aberdeen, 3rd Floor
                                Chicago, Illinois 60607
                                312.243.5900 (Telephone)
                                312.243.5902 (Facsimile)

                                Mark A. Correro
                                Lance Leisure
                                Correro & Leisure, P.C.
                                2909 Hillcroft Avenue,
                                Suite 350
                                Houston, Texas 77057
                                888.508.1292 (Telephone)
                                888.508.1293 (Facsimile)

                                Counsel for Relator

        November 26, 2019       /s/Kevin M. Coffey
        Date                    Kevin M. Coffey
                                Illinois State Bar No. 6303073
                                150 N. Riverside Plaza, Suite 3000
                                Chicago, IL 60606
                                (312) 873-2986 (Direct)
                                kcoffey@polsinelli.com

                                Counsel for Defendants CHI and CHI-
                                St. Luke’s Health

        November 26, 2019       /s/ Frederick Robinson
        Date                    Frederick Robinson (pro hac vice)
                                DC Bar No. 367223
                                Reed Smith LLP
                                1301 K Street, N.W.
                                Suite 1000 – East Tower




                                  28
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 29 of 33




                                Washington, D.C. 20005-3373
                                Ph: (212) 414-9200
                                Fax: (212) 414-9299
                                frobinson@reedsmith.com

                                Sara Ann Brinkmann
                                TX State Bar No. 24069919
                                S.D. Texas No. 1287802
                                Reed Smith LLP
                                811 Main St. Suite 1700
                                Houston, TX 77002
                                Ph: (713) 469-3647
                                Fax: (713) 469-3899
                                sbrinkmann@reedsmith.com

                                Counsel for Defendants Baylor College of
                                Medicine, Medcare Baylor, Marcia Katz,
                                Ramachandra Sista

        November 26, 2019       /s/Frank N. Luccia
        Date                    Frank N. Luccia
                                SBN 12664400
                                SDBN 10384
                                Lauren M. Virene
                                SBN 24087980
                                SDBN 2166180
                                Luccia Evans LLP
                                8 Greenway Plaza, Suite 1450
                                Houston, TX 77046
                                fnluccia@luccia-evans.com
                                lvirene@luccia-evans.com
                                Ph: (713) 629-0002
                                Fax: (713) 629-0004

                                Counsel for Defendants Naveet Singh,
                                Kidney and Hypertension Consultants,
                                Kidney Associates, Greater Houston
                                Gastroenterology, and Isaac Raijman




                                  29
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 30 of 33




        November 26, 2019       /s/ Wayne Clawater
        Date                    Wayne Clawater (lead counsel)
                                TX Bar No. 04328500
                                Debbie Elmore
                                Scott, Clawater & Houston, LLP
                                2727 Allen Parkway, Suite 500
                                Houston, TX
                                Ph: (713) 650-6600
                                Fax: (713) 599-1999

                                Counsel for Defendants James Livesay
                                and Surgical Associates of Texas

        November 26, 2019       /s/John P. Scott
        Date                    John P. Scott (TX 17901900)
                                Avril De Guzman (TX 24045963)
                                Scott, Clawater & Houston, LLP
                                2727 Allen Parkway, Suite 500
                                Houston, TX
                                jscott@schlawyers.com
                                Ph: (713) 650-6600
                                Fax: (713) 599-1999

                                Counsel for Defendants Pulmonary
                                Critical Care and Sleep Medicine
                                Consultants, Inc., Carl Dahlberg,
                                Alberto Colomer, Jose Santacruz, and
                                Andre Mesa


        November 26, 2019       /s/Ryan D. Wozny
        Date                    Ryan D. Wozny (TX 24045265)
                                Megan Nguyen ((TX 24092899)
                                Quintairos, Prieto, Wood and
                                Boyer, PA
                                1700 Pacific Avenue, Suite 4545
                                Dallas, TX 75201
                                Ph: (214) 754-8755




                                  30
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 31 of 33




                                Counsel for Defendants Houston Thyroid
                                & Endocrine Spine Specialists, Fareed
                                Elhaj, Medhavi Jogi, Lazaro Cherem,
                                and Brian Douglas

        November 26, 2019       /s/Thomas H. Barnard
        Date                    Thomas H. Barnard (PHV) (27488)
                                Baker, Donelson, et al.
                                100 Light St.
                                Baltimore, MD 21201
                                tbarnard@bakerdonelson.com
                                Ph: 410-862-1185

                                Counsel for Defendant Apnix

        November 26, 2019       /s/Christopher D. DeMeo
        Date                    Christopher D. DeMeo
                                TBN 796456, SDN 25295
                                Kay J. Hazelwood
                                TBN 9310450
                                Seyfarth Shaw LLP
                                700 Milam, Suite 1400
                                Houston, TX 77002
                                cdemeo@seyfarth.com
                                Ph: (713) 225-0292

                                Counsel for Defendant Bone and Joint
                                Clinic of Houston


        November 26, 2019       /s/Sam Houston
        Date                    Sam Houston
                                Cynthia Freeman
                                Scott, Clawater & Houston, LLP
                                2727 Allen Parkway, Suite 500
                                Houston, TX
                                shouston@schlawyers.com
                                Ph: (713) 650-6600
                                Fax: (713) 599-1999




                                  31
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 32 of 33




                                Counsel for Defendants Alan Hoffman,
                                M.D., Irving Fishman, M.D., Cristina
                                Boccalandro, M.D., Texas
                                Endocrinology Group, P.A., Ron Moses,
                                M.D., Richard Hung, M.D. and
                                The Center for ENT




                                  32
Case 4:18-cv-00123 Document 253 Filed on 11/26/19 in TXSD Page 33 of 33




                       CERTIFICATE OF SERVICE

                I, Sara Ann Brinkmann, an attorney, hereby certify that I
        filed the foregoing Joint Discovery/Case Management Plan via
        the Court’s CM/ECF system on November 26, 2019, thereby
        effecting service upon all counsel of record.

                                            /s/ Sara Ann Brinkmann
                                            Sara Ann Brinkmann




                                       33
